FILED
                                                           FEB 25 2015
                                                       SUSAN M. SPRAUL, CLERK
 1                        NOT FOR PUBLICATION            U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT
 2
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                             ) BAP No. NC-14-1190-PaJuTa
                                        )
 6   MC2 CAPITAL PARTNERS, LLC,         ) Bankr. No. 11-14366
                                        )
 7                  Debtor.             )
     ___________________________________)
 8                                      )
     MONAHAN-PACIFIC CONSTRUCTION       )
 9   CORPORATION,                       )
                                        )
10                  Appellant,          )
                                        )
11   v.                                 ) M E M O R A N D U M1
                                        )
12                                      )
     COMMITTEE OF UNSECURED CREDITORS, )
13                                      )
                    Appellee.           )
14   ___________________________________)
15                  Argued and Submitted on February 19, 2015
                                at San Francisco
16
                           Filed - February 25, 2015
17
               Appeal from the United States Bankruptcy Court
18                 for the Northern District of California
19        Honorable Alan Jaraslovsky, Bankruptcy Judge, Presiding
20
     Appearances:    Wendy McGuire Coats of McGuire Coats LLP argued for
21                   appellant Monahan-Pacific Construction Corp; Peter
                     Wakaye Ito of Polsinelli Shughart P.C. argued for
22                   appellee Committee of Unsecured Creditors.
23
     Before: PAPPAS, JURY, and TAYLOR, Bankruptcy Judges.
24
25
26
          1
             This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may have
     (see Fed. R. App. P. 32.1), it has no precedential value. See 9th
28   Cir. BAP Rule 8024-1.

                                      -1-
 1        In this appeal, creditor Monahan-Pacific Construction
 2   Corporation (“MPCC”) challenges certain findings made by the
 3   bankruptcy court in an order sustaining the objection of the
 4   Official Committee of Unsecured Creditors (the “Committee”) to
 5   MPCC’s claim and the court’s order denying MPCC’s motion to amend
 6   those findings.   We AFFIRM the bankruptcy court’s findings and
 7   orders.
 8                                  I.   FACTS
 9        Chapter 112 debtor MC2 Capital Partners, LLC (“MC2") is a
10   California limited liability company formed to develop an eighty-
11   two-unit apartment complex in San Rafael, California (the
12   “Property”).   MPCC is the general contractor engaged by MC2 to
13   construct the improvements on the Property.    Thomas M. Monahan
14   (“Monahan”) controls both MC2 and MPCC, and he controls the
15   accounting for both companies.
16        On July 18, 2008, Pacific National Bank (together with its
17   successor in interest U.S. Bank, the “Bank”) loaned MC2
18   $35 million on a recourse basis, secured by the Property.    The
19   purpose of the loan was to fund construction on the Property.      The
20   loan was memorialized in a Promissory Note, a Construction Loan
21   Agreement, and a Construction Deed of Trust.   Monahan guaranteed
22   the payment obligations under the Note and performance under the
23   Construction Loan Agreement.
24        Under the Construction Loan Agreement, MPCC as general
25   contractor would submit a monthly invoice called an “Application
26
          2
             Unless otherwise indicated, all chapter, section and rule
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. We
28   refer to the Federal Rules of Civil Procedure as “Civil Rules.”

                                         -2-
 1   for Payment” (“Application”) to MC2 and, in turn, MC2 would submit
 2   the Application to the Bank as part of a loan draw request.     Each
 3   Application included an itemization of the costs that MPCC had
 4   incurred to date, the amount held back until completion of the
 5   project, the amount billed by MPCC from the previous Application,
 6   the current payment due MPCC, and the balance to finish the
 7   contract.   The Bank was to be informed of any credits for
 8   construction costs issued by MPCC in favor of MC2.
 9        In late 2010, MPCC lost a lawsuit and a money judgment was
10   entered against it.   Subsequently, MCC’s contractor’s license was
11   terminated by the State of California.
12        Then, on December 3, 2010, Monahan terminated the
13   construction contract between MC2 and MPCC.
14        On April 6, 2011, U.S. Bank notified MC2 that it was in
15   default under the loan.   U.S. Bank formally declared a default and
16   accelerated the Note in a letter to MC2 dated June 14, 2011.
17        Next, on December 1, 2011, MC2 filed a chapter 11 petition.
18   Monahan was designated as the responsible person for the corporate
19   debtor-in-possession MC2, and the U.S. Trustee appointed the
20   Committee on January 4, 2012.
21        MC2's proposed plan of reorganization was confirmed by the
22   bankruptcy court on May 11, 2012.       The plan provided for
23   liquidation of the assets of MPCC and for pro rata distribution of
24   the proceeds to unsecured creditors, after payment in full of all
25   secured and priority claimants.
26        On April 5, 2012, MPCC filed an unsecured proof of claim for
27   $1,614,713.51.   This amount represented the total due from MC2 to
28   MPCC for construction costs for the Property, and was comprised of

                                       -3-
 1   $759,410.22, claimed due for services before the contract was
 2   terminated, and $855,303.69 for “post termination transition
 3   services.”
 4        The Committee objected to MPCC’s proof of claim on August 23,
 5   2012; it amended that objection on December 10, 2012.   The
 6   Committee argued, among other things, that MPCC had lost its
 7   contractor’s license during the term of the contract, and that
 8   under Cal. Bus. & Prof. Code § 7031(b), MPCC was therefore liable
 9   to MC2 for all amounts paid to MPCC while it was an unlicensed
10   contractor.   The Committee also noted that MPCC had not submitted
11   or attached to its proof of claim any documents to support its
12   claim and that the Committee had not completed discovery.
13        MPCC responded to the Committee’s objection on September 13,
14   2012, arguing that it was entitled to be paid for its services,
15   and that it was not required to file supporting documents.
16        On December 5, 2013, the bankruptcy court conducted an
17   evidentiary hearing regarding the Committee’s objection to MPCC’s
18   claim.   At the beginning, the parties agreed that there were two
19   critical issues for consideration by the bankruptcy court: (1) the
20   status of five invoices/Applications that MPCC contends were not
21   paid or only partially paid; and (2) the impact of a credit memo
22   that may have been created by MPCC “after the fact” to create a
23   claim.
24        The bankruptcy court heard testimony from Jeff Koehler, a
25   vice president of U.S. Bank and custodian of the documents
26   regarding the loan, and Jeanne Zamanillo, controller of MPCC.
27   While the bankruptcy court took the issues under advisement at the
28   conclusion of the hearing, it offered its opinion before

                                     -4-
 1   adjourning that Monahan had engaged in “machinations” regarding
 2   some of the relevant transactions.      Hr’g Tr. 82:2-10, December 5,
 3   2013.
 4        The bankruptcy court entered a “Memorandum on Objection to
 5   Claim 35" on December 16, 2013.    In it, the court found that:
 6        Monahan feared that the judgment creditor would seize
          any progress payments made by MC2 so he terminated the
 7        construction contract between MC2 and MPCC, ostensibly
          (i.e., for the purposes of the judgment creditor) due to
 8        poor performance by MPCC. The date of the cancellation
          was December 3, 2010. Thereafter, MC2 was to pay the
 9        subcontractors directly. Monahan had his accountants
          mark all but one outstanding invoice from MPCC as “PAID”
10        and issued a credit to MC2 for $2,118,586.46. Of
          course, Monahan saw no need to inform the construction
11        lender, U.S. Bank, about any of his machinations. He
          continued to present the bank with requests for progress
12        payments in the name of MC2, showing that payments were
          current.
13
14   Memorandum at 1.
15        Based on the evidence and its findings, the bankruptcy court
16   concluded:
17        A proof of claim is prima facie evidence of its validity
          until an objector produces evidence to rebut the
18        presumption of validity. The burden then shifts to the
          claimant to prove its claim. In re Garvida, 347 B.R.
19        697, 7078 (9th Cir. BAP 2006). In this case, the
          Creditors Committee has rebutted the presumption of
20        validity by demonstrating that most of the invoices
          supporting the [proof of] claim were marked “PAID” and
21        that Monahan, on behalf of both MC2 and MPCC,
          represented to U.S. Bank that the invoices supporting
22        the claim were paid. MPCC is unable to prove its claim.
          Monahan was manipulating the books and records of both
23        MC2 and MPCC in order to avoid enforcement efforts of a
          judgment creditor. He controlled both entities, and his
24        accountants kept the books of both. No independent
          audit was produced. Due to these facts, the evidence
25        produced to substantiate the claim lacks all
          credibility. The court cannot find by a preponderance
26        of the evidence that the claim has any validity at all.
27   Memorandum at 2 (emphasis added).       The bankruptcy court entered an
28   order sustaining the Committee’s objection and disallowing MPCC’s

                                       -5-
 1   claim on December 17, 2013.
 2        On December 30, 2013, MPCC filed a motion to amend the order
 3   relying on Rule 9023, which incorporates Civil Rule 59(e).    The
 4   motion did not ask the bankruptcy court to modify or change the
 5   order disallowing the claim in any manner.   Instead, the motion
 6   sought only that the bankruptcy court amend its Memorandum to
 7   remove the finding that “Monahan was manipulating the books and
 8   records of both MPCC and MC2 . . . as such language could be
 9   improperly used in state and/or adversary proceedings to argue
10   this Court had reviewed the books and records of MPCC and MC2,
11   when in fact such a review has not occurred.”   MPCC sought this
12   relief because it was concerned about the potential preclusive
13   effect of the subject finding.
14        The bankruptcy court heard the motion to amend on April 11,
15   2014.   During the hearing, the court repeatedly reminded counsel
16   for MPCC that it was not its responsibility to anticipate the
17   preclusive effects of its orders in future proceedings:
18        I’ve rendered my decision. I gave my reasons. And if
          another court decides that they want to give preclusive
19        effect, that’s for another court to decide.
20   Hr’g Tr. 5:6-8, April 11, 2014.    However, MPCC’s counsel insisted
21   that the alleged offensive finding should be removed from the
22   Memorandum.
23        The bankruptcy court entered a minute order on April 11,
24   2014, memorializing its decision to deny the motion to amend and
25   then entered an order denying the motion on June 2, 2014.    MPCC
26   filed a timely notice of appeal regarding both the order
27   sustaining the objection to claim, and the minute order denying
28   the motion to amend, on April 14, 2014.

                                       -6-
 1                            II.   JURISDICTION
 2        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
 3   and 157(b)(2)(B).   However, we have concerns about MPCC’s standing
 4   and, thus, our jurisdiction over this appeal, under 28 U.S.C.
 5   § 158.
 6        The constitutional requirements for standing under
 7   Article III are jurisdictional, cannot be waived by any party, and
 8   may be considered by the court sua sponte.     City of L.A. v. Cnty.
 9   of Kern, 581 F.3d 841, 845 (9th Cir. 2009).     In its most recent
10   discussion of constitutional standing, the Ninth Circuit observed.
11        The oft-repeated "irreducible constitutional minimum of
          standing contains three elements." Lujan v. Defenders
12        of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L.
          Ed. 2d 351 (1992). "First, the plaintiff must have
13        suffered an 'injury in fact,'" which is both concrete
          and particularized, as well as actual or imminent. Id.
14        "Second, there must be a causal connection between the
          injury and the conduct complained of," meaning that the
15        injury must be "fairly traceable to the challenged
          action of the defendant." Id. (quoting Simon v. E. Ky.
16        Welfare Rights Org., 426 U.S. 26, 41-42, 96 S. Ct. 1917,
          48 L. Ed. 2d 450 (1976) (quotation mark and alterations
17        omitted)). Third, it must be likely that a favorable
          decision would redress the injury identified. Id. at
18        561.
19   Sturgeon v. Masica, 768 F.3d 1066, 1071 (9th Cir. 2014).     These
20   three elements also apply to standing to appeal.     Wolford v.
21   Gaekle (In re First Capital Holdings Corp. Fin. Prod. Sec.
22   Litig.), 33 F.3d 29, 30 (9th Cir. 1994).      Commenting further on
23   the first element, injury in fact, the Supreme Court has noted
24   that the injury cannot be “conjectural or hypothetical.”     Knisley
25   v. Network Assocs., Inc., 312 F.3d 1123, 1126 (9th Cir. 2002).
26        The sole request by MPCC for relief in this appeal is that
27   the Panel strike the phrase “manipulate the books and records”
28   from the bankruptcy court’s findings in its Memorandum sustaining

                                      -7-
 1   the Committee’s objection to MPCC’s claim.      In the bankruptcy
 2   court, MPCC claimed it was harmed by this finding because it
 3   implied that it had engaged in fraud.
 4        [MPCC Counsel]: Manipulation of books and records is
          essentially committing an act of fraud. . . . My client
 5        then bears the burden of disproving that fraud
          occurred[.]
 6
 7        However, the bankruptcy court immediately corrected counsel:
 8        THE COURT: I didn’t make a finding of fraud.
 9   Hr’g Tr. 5:9-14.
10        It is important to note that the word “fraud” does not appear
11   in either of MPCC’s briefs on appeal.      MPCC’s suggestion that the
12   bankruptcy court’s finding that Monahan was “manipulating the
13   books and records” constitutes a finding of fraud that could
14   potentially be afforded preclusive effect in other proceedings is
15   not compelling under these facts.       As a result, it can be argued
16   that MPCC has not established that it has suffered any cognizable
17   injury in fact that is concrete and particularized, actual or
18   imminent, and not hypothetical or conjectural.      In response, MPCC
19   argues that the bankruptcy court’s allegedly erroneous finding may
20   subject it to some amorphous adverse exposure in subsequent
21   litigation.     The premise for this contention is completely
22   speculative.3
23
          3
24           We are also puzzled by MPCC’s motion to supplement the
     appellate record to include a transcript of a hearing conducted in
25   an adversary proceeding between MPCC and the Committee in this
     bankruptcy case presided over by a different bankruptcy judge.
26   That judge not only declined to give any preclusive effect to the
     finding in the Memorandum regarding Monahan’s “manipulation of the
27   books and records,” the second judge flatly rejected that finding:
     “[T]his Court rejects the characterization and the inference that
28                                                        (continued...)

                                       -8-
 1        While it is a close call, and while it is difficult to see
 2   how MPCC was, or will be, injured by the bankruptcy court’s
 3   findings, the Panel will credit MPCC’s argument that it may be
 4   subject to some future injury as a result of the challenged
 5   finding by the bankruptcy court.    We will not dismiss this appeal
 6   based upon MPCC’s lack of appellate standing, but will instead
 7   resolve this appeal on the merits.
 8                              III.    ISSUES
 9        Whether the bankruptcy court abused its discretion in denying
10   MPCC’s motion to amend the judgment.
11        Whether the bankruptcy court erred in finding that Monahan
12   manipulated the books and records of MC2 and MPCC.
13                        IV.   STANDARD OF REVIEW
14        A motion to amend the judgment under Rule 9023 is reviewed
15   for abuse of discretion. Sch. Dist. No. 1J, Multnomah Cnty., Or.
16   v. AC and S, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993).   The
17   standard is the same for review under Rule 7052.   Weiner v. Perr,
18   Settles & Lawson, Inc. (In re Weiner), 208 B.R. 69, 72 (9th Cir.
19   BAP 1997).
20        A factual finding is clearly erroneous if it is “illogical,
21   implausible, or without support in the record.”    In re Retz,
22 606 F.3d at 1196 (citing United States v. Hinkson, 585 F.3d 1247,
23   1261-62 & n.21 (9th Cir. 2009) (en banc)).
24
25
          3
           (...continued)
26   there was a manipulation of the books and records.” Hr’g Tr.
     11:4-5, December 9, 2014. While we will grant MPCC’s request to
27   supplement the record, the substance of this transcript appears to
     undercut MPCC’s argument that the bankruptcy court’s finding could
28   have preclusive effect in any future proceedings.

                                       -9-
 1                              V.    DISCUSSION
 2        Simply put, MPCC’s arguments lack merit, and the bankruptcy
 3   court did not err in making the finding in the Memorandum that
 4   Monahan had manipulated the books and records of MPCC and MC2, nor
 5   did it abuse its discretion in denying MPCC’s motion to amend.
 6
          A.    “Books and records” is not a legal term of art with an
 7              expansive meaning.
 8        MPCC argues that by referring to “the books and records” in
 9   its findings in the Memorandum, the bankruptcy court employed a
10   legal term of art with an “expansive scope.”     Since, at the
11   hearing on the Committee’s objection to MPCC’s claim, the
12   bankruptcy court was given only a small portion of the business
13   records of MPCC and MC2, MPCC insists that the bankruptcy court
14   erred because its finding suggests that the court “reviewed and
15   made findings regarding the entire ‘books and records’ of MPCC and
16   MC2.”   MPCC’s Op. Br. at 17.   For several reasons, we disagree.
17        First, MPCC has cited no authority for the assertion that the
18   phrase “books and records” is recognized as a legal term of art
19   with a universally understood meaning in this context, nor have we
20   located any such authority in our own search.     Rather, MPCC simply
21   points to various provisions in statutes that include the phrase
22   “books and records.”   That does not make the phrase a term of art.
23        Second, by definition, a legal term of art does not have an
24   expansive scope.   On the contrary, a legal term of art is usually
25   narrow, specific, and precise.    As the foremost legal dictionary
26   observes, a term of art is "[a] word or phrase having a specific,
27   precise meaning in a given specialty, apart from its general
28   meaning in ordinary contexts."    BLACK'S LAW DICTIONARY 1700 (10th ed.

                                       -10-
 1   2014).    The Supreme Court has cautioned that a term of art is not
 2   “merely a generic or descriptive term.”    Hamling v. United States,
 3   418 U.S. 87, 121 (1974).   Other courts interpreting a “term of
 4   art” generally hold that it has a specific, precise meaning in
 5   context.   United States v. Zuniga-Arteaga, 681 F.3d 1220, 1224
 6   (11th Cir. 2012); Miller v. Barberton Municipal Ct., 935 F.2d 775,
 7   778 (6th Cir. 1991); AGFA Corp. v. United States, 491 F. Supp. 2d
8   1317, 1322 (Ct. Int'l Trade 2007), aff'd, 520 F.3d 1326 (Fed. Cir.
 9   2008).
10        MPCC spends much of its appellate briefing arguing about how
11   broad the term “books and records” is.    We agree.   As MPCC
12   acknowledges, the term at common law included not only ledgers,
13   but also financial statements, records pertaining to receivables
14   and payables, purchase orders, and invoices.    MPCC’s Op. Br. at 19
15   (citing Mooney v. Bartenders Union, 311 P.2d 857 (Cal. 1957)).
16        However, we find it inconsistent that, in its arguments, MPCC
17   contends that the meaning of “books and records” is expansive,
18   while simultaneously suggesting that the documents reviewed by the
19   bankruptcy court in this case were not part of MPCC’s and MC2's
20   “books and records.”   The bankruptcy court reviewed thirty-one
21   Applications, which were effectively invoices for payment for
22   MPCC’s services, and determined that five of them, those which
23   purportedly supported most of MPCC’s claim, had been marked
24   “PAID.”    These documents hardly supported MPCC’s claim, but
25   instead, constituted evidence that, as the bankruptcy court found,
26   Monahan had engaged in creative bookkeeping to forestall any
27   potential collection efforts by MPCC’s judgment creditor.
28        MPCC has not shown that the bankruptcy court’s use of the

                                      -11-
 1   term “manipulating the books and records” was an inaccurate use of
 2   a term of art.    Terms of art are not expansive, but are narrow and
 3   precise.    Nor has MPCC shown that “the books and records” can only
 4   be construed to mean all the books and records of MPCC and MC2.
 5   Indeed, as we read the bankruptcy court’s Memorandum, its
 6   reference to “the books and records” necessarily describes only
 7   those business records presented to the court in evidence.
 8        In sum, the evidence supports the bankruptcy court’s finding
 9   that Monahan was “manipulating the books and records” of MPCC and
10   MC2 to avoid collection efforts of the judgment creditor.      In
11   making this finding, the court was relying upon the documentary
12   evidence submitted by both parties and the testimony of witnesses.
13   We give deference to the findings of the bankruptcy court adduced
14   at a trial.    Rule 8013.   To the extent that the court was
15   presented with two plausible views of the evidence, the trial
16   judge’s choice between them cannot be clearly erroneous. Anderson
17   v. City of Bessemer City, N.C., 470 U.S. 564, 573-74 (1985).
18
          B.     The bankruptcy court did not abuse its discretion in
19               denying MPCC’s motion to amend.
20        Under Civil Rule 59(e), as applicable in bankruptcy
21   proceedings by Rule 9023, a bankruptcy court may alter or amend an
22   order.4    Motions under Civil Rule 59(e) should not be granted
23
          4
24           MPCC’s use of a motion to amend the judgment under
     Rule 9023/Civil Rule 59(e) seems inapt in this procedural context.
25   MPCC does not seek to amend the order of the bankruptcy court, the
     relief provided under Civil Rule 59(e). Rather, MPCC’s clear
26   intent was to persuade the bankruptcy court to modify its findings
     in the Memorandum. As a result, we think MPCC should have invoked
27   Rule 7052, which incorporates Civil Rule 52(b): “On a party’s
     motion filed no later than 14 days after the entry of judgment,
28                                                        (continued...)

                                       -12-
 1   unless the trial court “is presented with newly discovered
 2   evidence, committed clear error, or if there is an intervening
 3   change in controlling law.”   Kona Enter., Inc. v. Est. of Bishop,
 4   229 F.3d 877, 890 (9th Cir. 2000).     Reconsideration is also
 5   available to prevent manifest injustice.    Navajo Nation v.
 6   Confederated Tribes and Bands of the Yakama Indian Nation,
 7   331 F.3d 1041, 1046 (9th Cir. 2003).
 8        MPCC’s sole argument in its motion to amend was that the
 9   bankruptcy court erred in finding that Monahan had manipulated the
10   books and records of MPCC and MC2 because it may have negative
11   preclusive effects.   MPCC did not argue that there was any newly
12   discovered evidence, that the bankruptcy court committed clear
13   error, or that there was an intervening change in controlling law.
14   Rather, MPCC targeted the bankruptcy court’s alleged improper
15   finding as a manifest error of fact or law, because that finding
16   might be interpreted as a fraud finding in subsequent proceedings.
17        As we note above, the bankruptcy court effectively derailed
18   the likelihood that MPCC would suffer prejudice as a result of its
19   finding when it announced at the hearing that it was not making a
20   finding of fraud.   But even if MPCC could demonstrate a potential
21   for injury, the bankruptcy court was on solid legal ground in
22
23
          4
           (...continued)
24   the court may amend its findings — or make additional findings —
     and may amend the judgment accordingly. The motion may accompany
25   a motion for a new trial under [Civil] Rule 59.”
          However, in the context of this appeal, MPCC’s reliance upon
26   the wrong rule for relief was harmless error. Under both Civil
     Rules 52 and 59(e), we review the bankruptcy court’s rulings for
27   “manifest error of fact or law.” In re Weiner, 208 B.R. at 72.
     Like the parties and bankruptcy court, we therefore proceed with
28   our analysis under Civil Rule 59(e).

                                     -13-
 1   declining to amend its findings.    Indeed, as the Supreme Court has
 2   twice ruled within the last six years, the bankruptcy court was
 3   not permitted to consider the potential preclusive effect of its
 4   own order.   See, Medellin v. Texas, 128 S. Ct. 1346, 1361 n.9
 5   (2008) (“The first court does not get to dictate the preclusion
 6   consequences of its own judgment.”); Smith v. Bayer Corp., 131 S.
 7   Ct. 2368, 2375 (2011) (citing Medellin for the same rule).     See
 8   also, In re Tutu Water Wells CERCLA Litig, 326 F.3d 201, 210 n.5
 9   (3d Cir. 2003) (explaining that “[w]hether the [trial] court’s
10   findings have a preclusive effect against [the parties] only
11   becomes ripe for determination if and when the [parties] use the
12   findings and conclusions in other contexts.”).   Here, MPCC has not
13   shown that the bankruptcy court’s findings are being used in
14   another proceeding in some “other context.”
15        Contrary to MPCC’s position, the bankruptcy court did not
16   abuse its discretion in denying the motion to amend.   In making
17   the challenged finding, it had committed no manifest error in law
18   or fact.   Instead, the bankruptcy court was faithful to the
19   Supreme Court’s teachings in observing that:
20        I’ve rendered my decision. I gave my reasons. And if
          another court decides that they want to give preclusive
21        effect, that’s for another court to decide.
22   Hr'g Tr. 5:6-8, April 11, 2014.
23                             VI.   CONCLUSION
24        We AFFIRM the orders of the bankruptcy court.
25
26
27
28

                                       -14-